Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 1 of 8 PageID# 5018

                                                                                         FILED

                             UNITED STATES DISTRICT COURT                             MAY 1 3 2021
                              EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                __NORFOIX VA

 ROY L. PERRY-BEY,et al,.

                        Plaintiffs,

        V.                                                                ACTION NO.2:19cv344


 RYAN MCCARTHY,
 Secretary ofthe Army,et at,.

                        Defendants.



                                               ORDER


        Several military veterans and one individual, who describes herself as a "veteran

 advocate," filed this pro se action, in which they allege, among other things, that Defendants failed

 to properly address requests for veterans' benefits and requests for changes to certain military

 records. Second Am. Compl. at 5-8, ECF No. 115. This matter is before the Court to address

 (i)pro se representation issues that continue to persist in this action; and (ii) the propriety of

 proceeding in this action in a consolidated fashion.

                                      I.   Relevant Background


        On August 12, 2020, one of the pro se Plaintiffs, Vivian Anderson ("Ms. Anderson"), who

 describes herself as a "veteran advocate," filed a document, in which Ms. Anderson asked the

 Court to withdraw several Plaintiffs from this action. Mot. Withdraw at 2-3, ECF No. 204; sec

 Second Am. Compl. at 5, ECF No. 115. Ms. Anderson indicated that all other named Plaintiffs,

 except for Roy Perry-Bey ("Mr. Perry-Bey"),"ha[d] given [Ms. Anderson] the right to sign their

 names" on Court filings. Mot. Withdraw at 2-3. Ms. Anderson is not a licensed attomey.
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 2 of 8 PageID# 5019



        On August 18, 2020, the Court issued an Order, in which it explained that although "Ms.

 Anderson is free to represent her own interests before this Court on a pro se basis," she "cannot

 represent the interests of others on a pro se basis." Order at 3, ECF No. 206 (emphasis in

 original) (citing 28 U.S.C. § 1654; Wojcicki v. SCANA/SCE&G, 947 F.3d 240, 243 (4th Cir.

 2020)). The Court further explained that Rule 11(a) of the Federal Rules of Civil Procedure

 requires that"[ejvery pleading, written motion, and other paper" filed with the Court be signed "by

 the party personally ifthe party is unrepresented." Id. at 4(emphasis omitted)(citing Fed. R. Civ.

 P. 11(a)). Upon review ofthe Second Amended Complaint, which was the operative complaint at

 the time of the Court's August 18, 2020 Order, the Court stated: "[I]t appears that a single

 individual, presumably Ms. Anderson, signed the pleading on behalf of the vast majority of the

 named Plaintiffs." Id. The Court further stated:


                To resolve these issues. Plaintiffs are ORDERED to file a Third
               Amended Complaint within thirty days from the date of entry ofthis
               Order. Any Plaintiff who intends to proceed in this action on a
               pro se basis MUST personally sign the Third Amended
               Complaint. Plaintiffs are ADVISED that their Third Amended
               Complaint will supersede their prior complaints and will become
               the operative complaint in this action. Plaintiffs are FURTHER
               ADVISED that failure to comply with the terms of this Order may
                result in the dismissal of this action.

 Id.(emphasis in original).

        In addition to the issues discussed above, the Court also noted in its August 18,2020 Order

 that one of the pro se Plaintiffs, Ronald M. Green ("Mr. Green"), sought to represent the interests

 of the estate of a deceased individual, Wendell Alonzo Willis ("Mr. Willis"), in this action. Id.

 at 4-5 n. 3(citing Second Am. Compl. at 1, ECF No. 115). The Court explained:

               Courts have indicated that an individual may not litigate pro se on
               behalf of an estate if there are other interested parties to the estate.
               See Witherspoon v. Jeffords Agency, Inc., 88 F. App'x 659,659(4th
               Cir. 2004)(remanding a decision of the district court to determine
               whether there were any other interested parties to an estate, and
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 3 of 8 PageID# 5020




                whether a pro se litigant could represent the estate without counsel);
                Cadmus v. Williamson^ No. 5:15cv45, 2016 U.S. Dist. LEXIS
                112559, at *14 (W.D. Va. Aug. 23, 2016), adopted by 2017 U.S.
                Dist. LEXIS 27504(W.D. Va. Feb. 27, 2017)(finding that a litigant
                could not represent the interests of an estate on a pro se basis
                because he was not the sole beneficiary of the estate). As such, to
                the extent Mr. Green intends to proceed in this action as a pro se
                Plaintiff on behalf of the estate of [Mr.] Willis in the Third
                Amended Complaint, Mr. Green must establish that he is a proper
                representative of the estate who may represent the estate on a pro se
                basis.

 Id.


        Instead of filing one complete Third Amended Complaint, six of the named Plaintiffs, Mr.

 Perry-Bey, Neal C. Morrison, Jr. ("Mr. Morrison"), Anthony William Elliott("Mr. Elliott"), Mr.

 Green on behalf of the estate of Mr. Willis, Ms. Anderson, and Mary Ellen Hills ("Ms. Hills"),'

 each filed a separate Third Amended Complaint. Mr. Perry-Bey's Third Am. Compl., ECF

 No. 207; Mr. Morrison's Third Am. Compl., ECF No. 209; Mr. Elliott's Third Am. Compl., ECF

 No. 211; Mr. Green's Third Am. Compl., ECF No. 213; Ms. Anderson's Third Am. Compl., ECF

 No. 217^; Ms. Hill's Third Am. Compl., ECF No. 228.

                         II.   Termination of the Non-Responding Plaintiffs


        The Second Amended Complaint named the following twenty individuals as Plaintiffs in

 this action: Mr. Perry-Bey, Phillip Webster, George Bowe, Anthony Harold, Robert Lee Simpson,

 Clarence Lawson, Ms. Hill, Rory J. Jenkins, William T. Hayes, Earnest W. Gibbs, Walter Watson,

 Mr. Elliott, John G. Taylor, Lawrence Taylor, Mr. Morrison, Mr. Green on behalf of the estate of


       ' Ms. Hills did not file her Third Amended Complaint within thirty days from the date of
 entry of the Court's August 18, 2020 Order. However, in deference to Ms. Hills's pro se status,
 the Court will authorize the filing of Ms. Hills's Third Amended Complaint.

        ^ Ms. Anderson initially filed a Third Amended Complaint on September 15, 2020;
 however, she filed another version of her Third Amended Complaint on September 16, 2020, and
 requested that her earlier filing be replaced with her subsequent filing. See Submission at 2, ECF
 No. 217-2.
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 4 of 8 PageID# 5021




 Mr. Willis, Daniel Deloach, Krystal D. Jones, Christopher L. Thompson, and Ms. Anderson.

 Second Am. Compl. at 1, ECF No. 115. As explained above, in its August 18, 2020 Order, the

 Court ordered Plaintiffs to file a Third Amended Complaint within thirty days, and specifically

 instructed ''[a]ny Plaintiff who intend[ed] to proceed in this action'' to "personally sign the

 Third Amended Complaint."             Order at 4 (emphasis in original).          Only six Plaintiffs

 demonstrated an intent to proceed in this action by filing a Third Amended Complaint.

 Accordingly, the Clerk is DIRECTED to terminate the other fourteen Plaintiffs who did not

 respond to the Court's August 18, 2020 Order, namely: Phillip Webster, George Bowe, Anthony

 Harold, Robert Lee Simpson, Clarence Lawson, Rory J. Jenkins, William T. Hayes, Earnest W.

 Gibbs, Walter Watson, John G. Taylor, Lawrence Taylor, Daniel Deloach, Krystal D. Jones, and

 Christopher L. Thompson.

        III. Pro Se Representation Issues and the Consolidated Nature of this Action


        Upon review of the six Third Amended Complaints filed in this action, as well as the

 subsequent filings of the remaining Plaintiffs, it is clear to the Court that (i) certain pro se

 representation issues continue to persist in this action; and (ii) the consolidated nature ofthis action

 is creating unnecessary confusion and hindering the prompt resolution of this matter.

         With respect to the pro se representation issues, the Court notes that Ms. Anderson filed a

 document, in which she states that the "Disabled Minority Veterans" in this action "are all severely

 [d]isabled and not able to do any of the [mjotions . . . submitted to the Court." Ms. Anderson's

 Opp'n at 5, ECF No. 245. Ms. Anderson asks the Court to allow her to "continue to submit

 [m]otions,[a]ffidavit[s], and any other request[s] on their behalf." Id. Based on Ms. Anderson's

 statements, the Court questions whether the remaining Plaintiffs have been representing their own
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 5 of 8 PageID# 5022




 interests before this Court on a pro se basis, as is permitted by law, or if Ms. Anderson has

 continued to represent their interests on a pro se basis, which is prohibited.

         Additionally, the Court notes that Mr. Green continues to assert claims on behalf of the

 estate of Mr. Willis. See Mr. Green's Third Am. CompL,ECF No. 213. However, according to

 documents submitted by Mr. Green, it is clear that there are other interested parties to Mr. Willis's

 estate. See id. at 13 (referring to Mr. Willis's sister. Clover Willis, who previously filed a

 "personal injury claim" on behalfof Mr. Willis); see also Henrico County Circuit Court Order at I,

 ECF No. 276 (authorizing Mr. Green to serve as a "Co-Administrator" of Mr. Willis's estate and

 referring to Clover Willis as another interested party); Aff. at 1, ECF No. 293 (identifying Clover

  Willis as the sister of Mr. Willis and the executor of Mr. Willis's estate); Aff. at 12, ECF No. 214

 (providing a copy of Mr. Willis's will, in which Mr. Willis devises all of his real and personal

 property to his sisters. Clover Willis and Pamela Robinson). Accordingly, Mr. Green cannot

 litigate on behalf of Mr. Willis's estate on a pro se basis. See Witherspoon, 88 F. App'x at 659

 (remanding a decision of the district court to determine whether there were any other interested

  parties to an estate, and whether a pro se litigant could represent the estate without counsel);

  Cadmus, 2016 U.S. Dist. LEXIS 112559, at *14 (finding that a litigant could not represent the

 interests of an estate on a pro se basis because he was not the sole beneficiary of the estate).

         Further, with respect to the consolidated nature of this action, the Court is concerned that

  continuing to proceed in a consolidated fashion will enable non-attorneys to represent the interests

  of others on a pro se basis, and/or will create unnecessary confusion as the pro se litigants attempt

 to assert their unique claims on their own behalf. See Darden v. Indymac Bank, No. CIV

 S-09-2970,2009 U.S. Dist. LEXIS 119272, at *8-9(E.D. Cal. Dec. 22,2009)(recognizing that"an
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 6 of 8 PageID# 5023




  action brought by multiple plaintiffs proceeding pro se presents procedural problems that often

  cause delay and confusion").

         Additionally, the Court notes that the resolution of the asserted claims will require an

  individualized analysis of the unique factual allegations applicable to each specific Plaintiff.

  Although Federal Rule 20(a)(1) authorizes the joinder of plaintiffs in one action under certain

  circumstances, it must be shown that(i) the plaintiffs "assert[a] right to reliefjointly, severally, or

 in the alternative with respect to or arising out of the same transaction, occurrence, or series of

  transactions or occurrences;" and (ii) a "question of law or fact common to all plaintiffs will arise

  in the action." Fed. R. Civ. P. 20(a)(1);see Fed. R. Civ. P. 21 (explaining that misjoinder may be

  addressed by the Court sua sponte at any time); see also Aleman v. Chugach Support Servs., Inc.,

 485 F.3d 206, 218 n.5 (4th Cir. 2007) (noting that "Rule 20 gives courts wide discretion

  concerning the permissive joinder of parties"). The Court finds that the requirements of Federal

  Rule 20(a)(1) have not been met in this action.

         Under these circumstances, the Court finds that the interests ofjustice will be better served

 if the remaining Plaintiffs proceed in separate actions. Accordingly, the Clerk is DIRECTED to

  open the following six actions:

                 (i) one action for Mr. Perry-Bey's claims against Defendants
                 United States Department of Defense; Lloyd Austin,^ in his official
                 capacity as Secretary of Defense; Denis McDonough, in his official
                 capacity as Secretary of Veterans Affairs; and John E. Whitley, in
                 his official capacity as the Acting Secretary of the Army;


         ^ Plaintiffs assert claims against a number of public officers in their official capacities,
 including Mark T. Esper, Robert Wilkie, Ryan McCarthy, and Barbara Barrett. However, the
 roles of these individuals have been assumed by others during the pendency of this action.
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,"when a public officer who is a
 party in an official capacity ... otherwise ceases to hold office while the action is pending[,][t]he
 officer's successor is automatically substituted as a party." Fed. R. Civ. P. 25(d). Accordingly,
 the names of the current public officers will be used when opening the six separate actions
 discussed herein.
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 7 of 8 PageID# 5024




                (ii) one action for Mr. Morrison's claims against Defendants
                United States Department of Defense; Lloyd Austin, in his official
                capacity as Secretary of Defense; Denis McDonough, in his official
                capacity as Secretary of Veterans Affairs; and John E. Whitley, in
                his official capacity as Acting Secretary of the Army;

                (iii) one action for Mr. Elliott's claims against Defendants United
                States Department of Defense; Lloyd Austin, in his official capacity
                as Secretary of Defense; Denis McDonough, in his official capacity
                as Secretary of Veterans Affairs; and John E. Whitley, in his official
                capacity as Acting Secretary of the Army;

                (iv) one action for Mr. Green's claims on behalf ofthe estate of Mr.
                Willis against Defendants United States Department of Defense;
                Lloyd Austin, in his official capacity as Secretary of Defense; Denis
                McDonough, in his official capacity as Secretary of Veterans
                Affairs; and John P. Roth, in his official capacity as Acting
                Secretary of the Air Force;

               (v) one action for Ms. Anderson's claims against Defendants
               United States Department of Defense; Lloyd Austin, in his official
               capacity as Secretary of Defense; Denis McDonough, in his official
               capacity as Secretary of Veterans Affairs; and John P. Roth, in his
               official capacity as Acting Secretary of the Air Force; and

                (vi) one action for Ms. Hills's claims against Defendants United
                States Department of Defense; Lloyd Austin, in his official capacity
                as Secretary of Defense; Denis McDonough,in his official capacity
                as Secretary of Veterans Affairs; and John P. Roth, in his official
                capacity as Acting Secretary of the Air Force.

        In each new action, the Clerk is DIRECTED to docket a copy of this Order, and a copy of

 the Third Amended Complaint filed by each specific Plaintiff. See Mr. Perry-Bey's Third Am.

 Compl., ECF No. 207; Mr. Momson's Third Am. Compl., ECF No. 209; Mr. Elliott's Third Am.

 Compl., ECF No. 211; Mr. Green's Third Am. Compl., ECF No. 213; Ms. Anderson's Third Am.

 Compl.,ECF No. 217; Ms. Hill's Third Am. Compl.,ECF No. 228. To minimize confusion, and

 to ensure that each pro se Plaintiff is proceeding on their own behalf, the Court, by separate Order

 in each new action, will require the Plaintiff to file a complaint that is limited to his or her own
Case 2:19-cv-00344-RAJ-DEM Document 308 Filed 05/13/21 Page 8 of 8 PageID# 5025




 specific factual allegations and asserted claims. No action is required of any party until the Court

 issues an Order in each new action.


        Because Plaintiffs' respective claims will be addressed in the newly opened, separate

 actions, the Clerk is DIRECTED to administratively close the instant action and terminate all

 pending motions filed therein.

        In addition to the instructions listed above, the Clerk is DIRECTED to send a copy of this

 Order to Plaintiffs and counsel for Defendants.


        IT IS SO ORDERED.



                                                                    Raymond A. Jackson
                                                            UNITED STATES DISTRICT JUDGE


 Norfolk, Virginia
 May            ,2021
